United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3878
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Rodney L. Edgerson,                       *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: April 10, 2001

                                    Filed: April 18, 2001
                                     ___________

Before BOWMAN and FAGG, Circuit Judges, and PIERSOL,* District Judge.
                           ___________

PER CURIAM.

       Rodney L. Edgerson appeals his jury conviction for distribution of crack cocaine,
arguing the evidence was insufficient to convict him. Viewing the evidence in the light
most favorable to the verdict and giving the verdict the benefit of all reasonable
inferences, we conclude a reasonable jury could have found Edgerson guilty beyond




      *
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota, sitting by designation.
a reasonable doubt on each essential element of the charge. We thus affirm Edgerson's
conviction.**

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      **
         The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.

                                         -2-